UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION

NO. 7:l7-CR-00025-H

 

UNITED STATES OF AMERICA )
) STIPULATED JUDICIAL ORDER
v. ) OF REMC)VAL
)
)

TAMER AHMED QAID SAID RABEH

Upon the Application of the United States; upon the Factual
Allegatione in Support of Judicial Order of Removal; upon the
etatement and consent of TAMER AHMED QAID SAID RABEH
(“defendant”) and upon all prior proceedings and eubmisaions in
this matter; and full consideration having been given to the
matter Set forth herein, the Court finds:

l. The defendant is not a citizen or national of the United

States.

2. The defendant is a native of Egypt and a citizen of
Egypt-

3. The defendant was admitted to the United StateS as a non-
immigrant under a Bl/B2 viea, at New York, New York, on or about
April l, 2016.

4. At tne time of Sentencing in the instant criminal
proceeding, the defendant will be convicted in the United States
Dietrict Court, Eastern District of Nortn Carolina, of the Sole
count of the Indictment, charging unlawful and illegal alien in

l

possession of a firearm, in violation of Title l8 United States
Code, Section 922(g)(5)(A).

5. The maximum term of imprisonment for a violation of Title
18, United States Code, Section 922(g)(5)(A) is 10 years. Given
that the defendant pleaded guilty pursuant to a plea agreement
to the sole count of the Indictment on August ?, 2018 the
maximum, sentence faced by the defendant for having violated
the sole count of the Indictment is lO years' imprisonment.

6. The defendant is, and at sentencing will be, subject to
removal from the United States pursuant to 8 U.S.C. §
lZZ?(a)(l)(B) as an alien who is present in the United States in
violation of this chapter or any other law of the United States,
or whose nonimmigrant visa (or other documentation authorizing
admission into the United States as a nonimmigrant) has been
revoked under section lZOl(i) of this title; and 8 U.S.C. §
l227(a)(2)(C) as an alien who at any time after admission is
convicted under any law of purchasing, selling, offering for
sale, exchanging, using, owning, possessing, or carrying, or of
attempting or conspiring to purchase, sell, offer for sale,
exchange, use, own, possess, or carry, any weapon, part, or
accessory which is a firearm or destructive device (as defined in
section 921(a) of Title l8) in violation of any law; and 8 U.S.C.
§ l227(a)(2)(A)(iii) as an alien who is convicted of an

aggravated felony at any time after‘ admission as defined, in 8

U S.C. § 1101(a)(43)(E)(ii), to wit: 18 U.S C. § 922(g)(5)(a)
{relating to firearms offenses).

7. The defendant has waived his right to notice and a
hearing under Section 238(c) of the INA, 8 U.S.C. § 1228(c).

8. The defendant has waived the opportunity to pursue any

and all forms of relief and protection from removal.
WHEREFORE, IT 18 HEREBY ORDERED, pursuant to Section 238(c)

of the INA, 8 U.S.C. § 1228(c), that the defendant is ordered

promptly removed from the United States to Egypt.

T»Z-
IT is so oRDERED this 2 "day ar 414-35 , 2018.

¢/

MALCL J. O RD
Senior United Sta es District Judge

 

